 


Exhibit 10.2

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement” or “Loan Agreement’) dated as
of June 22, 2004, is made by and among MARITRANS INC., a Delaware corporation,
and MARITRANS HONOUR CO., a Nevada corporation, jointly and severally
(individually and collectively, “Borrowers”), having their respective chief
executive offices at Two Harbour Place, 302 Knights Run Avenue, Suite 1200,
Tampa, Florida 33602, and FIFTH THIRD BANK, an Ohio banking corporation having
an office at 38 Fountain Square Plaza, MD 10904A, Cincinnati, Ohio 45263
(“Lender”).

W I T N E S S E T H:

1.     Definitions. Unless the context otherwise requires, as used in this
Agreement, the following terms shall have the respective meanings indicated
below and shall be equally applicable to both the singular and the plural forms
thereof. Capitalized terms not otherwise defined herein shall have the meaning
given in the Loan Documents.



(a)     “Applicable Law” shall mean all applicable Federal, state, local and
foreign laws (including, without limitation, any Environmental Laws and any
industrial hygiene and occupational safety or similar laws), ordinances,
judgments, decrees, injunctions, writs and orders of any Governmental Authority
and rules, regulations, orders, licenses and permits of any Governmental
Authority.





(b)     “Assignment of Demise Charters” means an Assignment of Charter Parties,
Charter Hire and Earnings by Maritrans Honour Co. in favor of Lender, with
respect to the Vessel M/V HONOUR, O.N. 565902.





(c)     “Assignments of Insurances” means an Assignment of Vessel Insurances in
favor of Lender, by Maritrans Honour Co., on the vessel M/V HONOUR.





(d)     “Authorized Signer” shall mean those officers of Borrowers set forth on
an incumbency certificate delivered by Borrowers to Lender, who are authorized
and empowered to execute the Loan Documents.





(e)     “Casualty Event of Loss” shall mean, with respect to a Vessel, the
actual or constructive total loss of the Vessel due to sinking, breaking up,
theft, destruction, damage beyond or damage from any reason whatsoever, to an
extent which makes repair uneconomical, or rendition thereof unfit for normal
use without repairs that, in the reasonable judgment of Borrower, would not be
commercially reasonable to make.





(f)     “Charter Agreement” means the Bareboat Charter Party dated October 25,
2001, as amended, between Maritrans Honour Co. and Charterer, and any
replacement bareboat charter accepted by Lender.





(g)     “Charterer” means Maritrans Operating Company, L.P., and any other
bareboat charterer of the Vessels approved by Lender.





(h)     “Collateral” shall have the meaning given in Section 5.





(i)     “Default” shall mean any event or condition which, with the passage of
time or the giving of notice, or both, would constitute an Event of Default.





(j)     “Default Rate” shall mean an annual interest rate equal to the lesser of
the maximum interest rate permitted by Applicable Law and twelve percent (12%)
per annum.





(k)     “Documentation Fee” shall mean a documentation fee payable to Lender in
the amount of $500.00.





--------------------------------------------------------------------------------





(l)     “Environmental Law” shall mean any Federal, state, or local statute,
law, ordinance, code, rule, regulation, or order or decree regulating, relating
to or imposing liability upon a Person in connection with the use, release or
disposal of any hazardous, toxic or dangerous substance, waste, or material as
same may relate to the Equipment or its operation.





(m)     “Equipment” shall mean the Vessel and other item or items of personal
property, together with all replacement parts, additions, attachments and
accessories incorporated therein or affixed thereto, and all Equipment used in
connection with or located on board the Vessel not a part of the Vessel for
purposes of the Shipping Act, 46 U.S. Code, but customarily sold or transferred
with the Vessel.





(n)     “Event of Default” shall have the meaning specified in Section 11
hereof.





(o)     “Event of Loss” shall mean a Casualty Event of Loss or a Requisition
Event of Loss.





(p)     “Funding Date” shall mean the date on which the Loan is funded as
provided herein.





(q)     “GAAP” shall have the meaning specified in Section 17(f) hereof.





(r)     “Governmental Action” shall mean all authorizations, consents,
approvals, waivers, filings and declarations of any Governmental Authority,
including, without limitation, those environmental and operating permits
required for the ownership, lease, use and operation of the Equipment





(s)     “Governmental Authority” shall mean any foreign, Federal, state, county,
municipal or other governmental authority, agency, board or court.





(t)     “Item of Equipment” shall mean each item of the Equipment





(u)     “Installment(s)” shall mean the periodic payments of principal and/or
interest due to repay the Note, and, where the context hereof requires, all such
additional amounts as may from time to time be payable under any provision of
the Loan Documents.





(v)     “Lien” shall mean any mortgage, pledge, security interest, lien,
encumbrance, or other charge of any kind whatsoever.





(w)     “Loan” or “Loans” shall mean the advances represented by the Note.





(x)     “Loan Documents” shall mean, collectively, this Agreement, the Note, the
Preferred Marine Mortgage, the Assignment of Insurances, the Assignment of
Demise Charters, and all other documents contemplated hereby and thereby and to
be delivered in connection herewith and therewith.





(y)     “Note” shall mean the Promissory Note in the principal amount of
$7,500,000 by Borrowers, together with any extensions, modifications, renewals,
refinancings or other restructurings thereof.





(z)     “Obligations” includes, without limitation, all debts, liabilities, and
obligations now or hereafter owing from Borrowers to Lender under or in
connection with this Agreement, the Note and other Loan Documents, and
performance by Borrowers of all agreements, covenants and provisions contained
herein and therein.





(aa)     “Permitted Maritime Liens” shall mean any seaman’s liens (including
those of masters) for wages, maintenance and cure, salvage and general average
Liens, stevedore’s wages, tort liens (including personal injury and death) and
Liens for necessaries incurred in the ordinary course and not delinquent, all of
the foregoing Liens which are either unclaimed or covered by insurance (other
than, and after giving effect to, any deductibles that the Borrowers may have on
such insurance); provided, that, no such Permitted Maritime Lien shall be
preferred or have priority over the lien of the Preferred Marine Mortgage unless
it is specifically recognized as a “preferred maritime lien” under Chapter 13 of
Title 46, United States Code, as amended (the “Code”). Nothing herein shall
constitute a waiver or subordination by the mortgagee of the preferred status of
the lien of the Preferred Marine Mortgage under the Code; and further provided,
that, once any such Lien is claimed, the Borrowers shall be permitted to contest
any such Lien in good faith by appropriate action promptly initiated and
diligently conducted, if (i) such reserve as shall be required by GAAP shall be
made therefore, or (ii) the Borrowers shall have arranged for a bond or
insurance (other than, and after giving effect to, any deductibles that the
Borrowers may have on such insurance) related to such Lien in a manner that is
satisfactory to Lender in accordance with law and it does not involve any
material risk of the seizure or sale of the Vessel.



2

--------------------------------------------------------------------------------





(bb)     “Person” shall mean any individual, partnership, corporation, business
trust, unincorporated organization, joint stock company, estate, limited
liability company, or any Governmental Authority.





(cc)     “Preferred Marine Mortgage” shall mean a first preferred marine
mortgage by Maritrans Honour Co., as mortgagor of the vessel M/V HONOUR in favor
of Lender as mortgagee, covering 100% of the whole of the Vessel.





(dd)     “Prepayment Premium” shall mean, with respect to the Loan, the meaning
given to it in the Note.





(ee)     “Replacement Vessel” has the meaning given in Section 4(c) hereof.





(ff)     “Requisition Event of Loss” shall mean, with respect to the Vessel, the
condemnation, confiscation, nationalization or seizure of, or requisition of
title to, the Vessel by any Governmental Authority.





(gg)     “Term” shall mean the term of the Note.





(hh)     “UCC” shall have the meaning set forth in Section 11(b)(ii) hereof.





(ii)     “Vessel” shall mean the U.S. documented tug M/V HONOUR, Official No.
565902, and her machinery, tools, anchors, boats, chairs, tackle, and all
appurtenances, and all freights, hire, accounts, chattel paper and other
earnings of said Vessel, and all proceeds including insurance proceeds relating
thereto.





(jj)     “Vessel Liens Certificate” means a Certificate of No Liens by Maritrans
Honour Co., in form and substance acceptable to Lender.



2.     Loan. On the terms, and subject to the conditions hereof, Lender agrees,
on the Funding Date, to fund a Loan to Borrowers in the amount of $7,500,000.
The Loan shall bear interest (subject to the other provisions hereof relating to
late payments and to the rate of interest that will apply following any
acceleration of the principal of such Loan) at an interest rate equal to the
Interest Rate as defined in the Note.

3.     Conditions to Borrowing. In addition to any other requirements set forth
herein, the obligation of Lender to fund the Loan is subject to the prior
fulfillment (or waiver, in Lender’s sole discretion) of each of the following
conditions precedent:



(a)     Lender shall have received the original of this Agreement executed by
Borrowers;





(b)     Borrowers shall have executed and delivered to Lender the Note;





(c)     Maritrans Honour Co., shall have executed and delivered to Lender the
Assignment of Insurances;





(d)     Maritrans Honour Co., shall have executed and delivered to Lender the
Preferred Marine Mortgage covering the Vessel, which Preferred Marine Mortgage
shall be filed with the U.S. Coast Guard National Vessel Documentation Center as
a first and only Lien on the Vessel;





(e)     Lender shall have received the Vessel Liens Certificate by Maritrans
Honour Co.;



3

--------------------------------------------------------------------------------





(f)     Lender shall have received the Assignment of Demise Charters executed by
Maritrans Honour Co. and acknowledged by Charterer;





(g)     Lender shall have approved the Charter Agreement;





(h)     Lender shall have received and approved insurance policies covering the
Vessel;





(i)     Lender shall have received certificates of insurance covering the Vessel
naming Lender as additional or co-insured and loss payee;





(j)     Lender shall have filed UCC Financing Statements naming Maritrans Honour
Co., as debtor, and describing the Collateral, and such other documents
reasonably requested by Lender in order to assure the perfection and priority of
its security interests in the Collateral;





(k)     Lender and its counsel shall have been satisfied with the organizational
documents of Borrowers and the structure of the relationships among Borrowers,
Charterer and affiliates of Borrower;





(l)     Lender shall have received certified resolutions of the Borrowers, and
incumbency certificates, and all other documents requested by Lender hereunder,
in form and substance satisfactory to Lender;





(m)     There has been no material adverse change in the financial condition of
Maritrans Inc., since March 31, 2004.





(n)     Lender shall have received the Documentation Fee, which shall be fully
earned and nonrefundable;





(o)     Lender shall have received satisfactions of preferred mortgages, if any,
covering the Vessel from any mortgagee of record, and satisfactions or releases
of any claims of Lien of record against the Vessel, if any, and UCC termination
statements of UCC filings, if any, covering any Collateral;





(p)     Lender shall have received, in form and substance reasonably
satisfactory to Lender, such other assurances, certificates, documents or
consents related to the Loan as Lender may reasonably require; and





(q)     Lender shall have received an opinion of counsel to Borrower in form and
substance acceptable to Lender.





4.
Repayment.



(a)     Borrowers shall pay the principal of the Loan and interest thereon on
the terms set forth in the Note. All Installments shall be payable when due
whether or not Borrowers have received any additional notice that such
Installments are due. Payment of all Installments shall be initiated by Lender
in accordance with the terms of this Agreement from Borrowers’ account through
BillPayer 2000®. Borrowers hereby authorize Lender to initiate such payments
from Maritrans Inc.’s account located at Citizen’s Bank of Pennsylvania, ABA
routing number 036076150, account number 610172-091-1. Borrowers acknowledge and
agree that use of BillPayer 2000® shall be governed by the BillPayer 2000® Terms
and Conditions, and Borrowers hereby acknowledge receipt of a copy of such Terms
and Conditions. Borrowers further acknowledge and agree to maintain payments
hereunder through BillPayer 2000® throughout the term of the Loan.





(b)     In the event that a Vessel shall suffer an Event of Loss, Borrowers
shall prepay the principal of the Note plus (x) accrued interest on such amount
to the date of prepayment plus (y) the Prepayment Premium applicable to such
amount:





(i)     with respect to a Casualty Event of Loss, on the earlier of (A) the date
that is 120 days after the occurrence of such Casualty Event of Loss, and (B)
the date that is ten (10) days after receipt by Borrowers of all insurance
proceeds payable to Borrowers in respect thereof;



4

--------------------------------------------------------------------------------





(ii)     with respect to a Requisition Event of Loss effected by the government
of the United States or any subdivision thereof, on the earlier of (A) the date
that is ten (10) days after receipt by Borrowers of all compensation payable to
any Borrower in respect thereof, and (B) the date that is ten (10) days after
receipt by Borrowers of all insurance proceeds payable to Borrowers in respect
thereof; or





(iii)     with respect to a Requisition Event of Loss effected by any
Governmental Authority other than the government of the United States or a
subdivision thereof, on the earlier of (A) the date that is 180 days after the
occurrence thereof, and (B) the date that is ten (10) days after receipt by
Borrowers of all insurance proceeds payable to Borrowers in respect thereof.





(c)     Notwithstanding Section 4(b)(i) above, in the event of a Casualty Event
of Loss, Borrowers may, upon the written acceptance of Lender, in its sole
discretion, substitute as Collateral for the Note, a vessel of equal or greater
value, condition, utility and remaining useful life, acceptable to Lender in its
sole discretion (“Replacement Vessel”), subject to all the terms and conditions
hereof, including recording and perfection of a first preferred marine mortgage
covering such Replacement Vessel, and provided, however, that Lender’s security
interests in such Replacement Vessel be perfected within ten (10) days after the
earlier of the dates set forth in Section 4(b)(i), and further provided that
Lender’s interest in the insurance proceeds related to such Casualty Event of
Loss shall continue until filing of the first preferred marine mortgage on such
Replacement Vessel. Upon such filing, such Replacement Vessel will constitute a
“Vessel” for purposes of the Loan Documents.



5.     Security Agreement. In consideration of the Loan evidenced by the Note,
and to secure the prompt payment and performance when due, whether by lapse of
time, acceleration or otherwise of the Principal and Interest thereunder, and
the performance and observance by Borrowers of the Obligations and the
agreements, covenants and provisions contained herein and in the Loan Documents,
Maritrans Honour Co., does hereby grant to Lender a first priority security
interest in, and acknowledge and agree that Lender has and shall continue to
have a continuing security interest in, any and all right, title and interest of
such Borrower in and to the property consisting of: (i) the Vessel and all
Equipment used in connection with or located on board the Vessel not a part of
the Vessel for purposes of the Shipping Act, 46 U.S. Code but customarily sold
or transferred with the Vessel; (ii) all related inventory, supplies, parts and
spares; (iii) all freights, hire, charters, chattel paper, general intangibles
and accounts with respect to the Vessel; (iv) all accessions, additions,
replacements and substitutions relating to any of the foregoing; (v) all records
relating thereto; and (vi) proceeds of the foregoing including, without
limitation, insurance proceeds (collectively, the “Collateral”). Upon the
occurrence of an Event of Default hereunder, Lender shall have with respect to
the Collateral all rights and remedies available to a secured party under the
Uniform Commercial Code, and the rights and remedies under the Loan Documents
and under the Preferred Marine Mortgage securing the Note.

  6.
Lease and Assignment.



(a)     WITHOUT LENDER’S PRIOR WRITTEN CONSENT, NO BORROWER SHALL (EXCEPT AS
EXPRESSLY PERMITTED UNDER THE PREFERRED MARINE MORTGAGE) (i) ASSIGN, TRANSFER,
PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF, THE EQUIPMENT OR ANY INTEREST
THEREIN, OR ASSIGN OR DELEGATE ITS RIGHTS OR OBLIGATIONS UNDER THE LOAN
DOCUMENTS, OR (ii) LEASE OR LEND THE EQUIPMENT TO, OR PERMIT THE EQUIPMENT TO BE
USED BY, ANYONE OTHER THAN A BORROWER OR A BORROWER’S QUALIFIED EMPLOYEES,
PROVIDED, HOWEVER, THAT LENDER CONSENTS TO USE OF THE VESSEL BY CHARTERER
SUBJECT IN EACH CASE TO LENDER’S SECURITY INTEREST UNDER THE LOAN DOCUMENTS.





(b)     Lender may sell, transfer, grant participations in, assign and/or grant
a security interest (any such transaction, a “Transfer”), in all or part of
Lender’s right, title and interest in the Note, and in the other Loan Documents
as they relate to the Loan evidenced by the Note (including the security
interests in favor of Lender securing such Loan). In the event of any Transfer,
the relevant transferee shall have and may exercise, with respect to the Loan
subject to such Transfer, all of Lender’s rights hereunder, and NO BORROWER
SHALL ASSERT AGAINST ANY SUCH PURCHASER, TRANSFEREE, ASSIGNEE OR SECURED PARTY
ANY DEFENSE, COUNTERCLAIM OR OFFSET THAT ANY BORROWER MAY HAVE AGAINST LENDER.
Each Borrower agrees that upon written notice to such Borrower of any Transfer,
such Borrower shall acknowledge receipt thereof in writing and provide
confirmation to the transferee that the Loan Documents remain in full force and
effect and the absence of any Default thereunder, and such other information as
Lender or such transferee may reasonably require.



5

--------------------------------------------------------------------------------





(c)     Subject to the foregoing, all covenants and agreements contained herein
shall be binding upon, and inure to the benefit of, Lender and its successors
and assigns and Borrowers and their successors and permitted assigns.



7.     Taxes. Borrowers shall pay when due any and all taxes, fees, levies,
imposts, duties, assessments and public and private charges levied or assessed
on or with respect to the Collateral, on the use thereof, or on this Agreement
or any of the other Loan Documents (but excluding any (i) franchise taxes
imposed on Lender generally, (ii) taxes imposed on Lender’s net or gross income,
and any taxes which are being contested in good faith (and for the payment of
which adequate assurances in Lender’s judgment have been provided to Lender) by
appropriate proceedings so long as such proceedings do not involve any material
risk of sale, forfeiture or loss of any Collateral and do not and will not
adversely affect Lender’s right, title and interest in the Collateral.

8.     Lender’s Right to Perform for Borrower. If any Borrower fails to perform
or comply with any Obligations contained in the Loan Documents, Lender may (but
shall not be obligated to do so), on ten (10) days’ notice (or such shorter, or
no, notice, as may be reasonable under the circumstances) to Borrowers, if such
failure is not cured by the last day of such period, itself perform or comply
with such Obligations, and the amount of the reasonable costs and expenses of
Lender incurred in connection with such performance or compliance, together with
interest on such amount from the date paid by Lender until the date repaid by
Borrowers to Lender, at the Default Rate, shall be payable by Borrowers to
Lender upon demand. No such performance or compliance by Lender shall be deemed
a waiver of the rights and remedies of Lender or any successor or assignee of
Lender against Borrowers hereunder or be deemed to cure any Default of Borrowers
hereunder. All such sums and amounts so expended by Lender shall be repayable by
Borrowers immediately without notice or demand, shall be secured by the Vessels
and related Collateral, and shall bear interest from the date said amounts are
expended at the Default Rate.

9.     Delinquent Payments; Interest; Late Charges. If Borrowers fail to pay any
of the Installments within ten (10) days after receipt of notice from Lender
that the same were not paid when due, Borrowers shall pay to Lender interest on
such overdue Installment, from the date it became due until paid, at the Default
Rate. Such interest shall be payable by Borrowers upon demand by Lender and
shall be deemed part of the Obligations secured by the Vessels and related
Collateral securing the Note. Borrowers shall also pay Lender any late charges
pursuant to the terms of the Note. In no event shall such late charge exceed the
maximum amounts permitted under Applicable Law.

10.     Personal Property; Liens; Warranty of Title. Except for Permitted
Maritime Liens, Borrowers shall (i) promptly after becoming aware of the
existence thereof, give Lender written notice of any Lien on the Collateral,
(ii) promptly, at Borrowers’ sole cost and expense, take such action as may be
necessary to discharge any such Lien, and (iii) indemnify and hold Lender
harmless from and against any loss or damage caused by any such Lien. Maritrans
Honour Co. warrants that it has good, valid and marketable title to the
Equipment, and that (i) the security interest in the Collateral granted to
Lender under the Loan Documents, when properly perfected by any required filing,
shall constitute a valid and perfected first priority Lien and security interest
in the Collateral and, (ii) the Collateral is not subject to, and Borrowers will
not grant or permit to exist, any Liens or claims on or against the Collateral,
whether senior, superior, junior, subordinate or equal to the security interest
granted to Lender under the Loan Documents, or otherwise.

6

--------------------------------------------------------------------------------



  11.
Events of Default; Remedies.



(a)     As used herein, the term “Event of Default” shall mean any of the
following events: (1) Borrowers fail to pay any Installment within ten (10) days
after the date due; (2) any Borrower breaches any of its other Obligations under
any of the Loan Documents and fails to cure the same within thirty (30) days
after written notice thereof (except a Default under Article 1 of the Preferred
Marine Mortgage to which the thirty (30) day notice shall not apply); (3) any
dissolution, termination of existence, merger (unless the applicable Borrower is
the surviving entity and such merger does not have a material adverse effect on
such Borrower), consolidation (unless the applicable Borrower is the surviving
entity and such consolidation does not have a material adverse effect on such
Borrower); (4) a receiver, trustee, conservator or liquidator is appointed of
any Borrower or of all or a substantial part of any Borrower’s assets, with or
without the application or consent of such Borrower as applicable and, if such
appointment is made without the consent of such Borrower as applicable, such
appointment is not terminated or otherwise dismissed within sixty (60) days
thereafter; (5) a petition is filed by or against any Borrower under any
Bankruptcy, insolvency or similar legislation and, if such petition is filed
without the consent of such Borrower as applicable, such filing is not dismissed
within sixty (60) days thereafter; (6) any representation or warranty made by
any Borrower as applicable herein or in any of the Loan Documents, certificates,
financial statements or other statements furnished to Lender in connection with
the Loan shall prove to be false or misleading in any material respect as of the
date on which the same was made; (7) any Borrower, as applicable, shall fail to
satisfy within sixty (60) days after the later of (i) entry thereof or (ii) the
termination of the most recent stay, any final judgment rendered against such
Borrower as applicable, by any court of competent jurisdiction where the
judgment is in excess of $500,000; (8) (i) any of the Liens created or granted
under the Loan Documents, or intended to be granted or created thereby, to
Lender shall fail, with respect to any material Item of Equipment, to be a
valid, first priority, perfected Lien subject to no prior or equal Lien and the
Note secured thereby shall not have been paid in full within thirty (30) days
after any Borrower becomes aware thereof; or (ii) additional Lien or Liens,
except Permitted Maritime Liens, attach(es) to the Equipment unless the Note
shall be paid in full, or the Vessel (or other Item or Items of Equipment
material to the operation of the Vessel in compliance with the provisions of the
Loan Documents) becomes subject to risk of imminent seizure or forfeiture,
unless the Note shall have been paid in full; (9) any Event of Default, under
and as defined in the Note or Preferred Marine Mortgage, shall occur and be
continuing; (10) Maritrans Inc. shall fail to comply with the financial
covenants set forth in Section 16 hereof; (11) if the Charter Agreement is
cancelled or terminated prior to the expiration of the term thereof or any
material event of default shall occur and be continuing after applicable notice
and cure period under the Charter Agreement; (12) the Charter Agreement shall
expire and not be replaced by a renewal or replacement charter acceptable to
Lender; or (13) an event of default occurs under the Loan and Security Agreement
between Maritrans Inc. and Maritrans 196 Co., as borrowers, and Lender dated
June 22, 2004.





(b)     (i)     Upon the occurrence of an Event of Default, Lender, at its
option, may declare any or all of Borrowers’ Obligations under the Loan
Documents, including, without limitation, the Note, to be immediately due and
payable, without demand or notice to Borrowers and Lender shall have the
immediate right to enforce its security interests in the Collateral, and under
the Preferred Marine Mortgage; provided, however, that if the Event of Default
results from the arrest or attachment of the Vessel and Borrowers pay the Note
in full within ten (10) days of Lender’s demand for payment, such Event of
Default shall be deemed cured. If Borrowers fail to make such a payment within
ten (10) days, the Obligations and liabilities accelerated thereby shall bear
interest, both before and after any judgment, until paid in full at the Default
Rate.





         (ii)     Furthermore, upon the occurrence of an Event of Default,
Lender shall have, in addition to the rights and remedies provided herein, in
the other Loan Documents or by law, the rights and remedies of a secured party
under the Uniform Commercial Code under the laws of the State of New York (the
“UCC”) (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Collateral), and further Lender may do any one or more of the
following as Lender in its sole discretion may elect, with or without judicial
process or the aid and assistance of others: (A) enter and remain on any
premises on which any of the Equipment may be located and, without resistance or
interference by Borrowers, and without liability to Lender by reason of such
entry or taking possession, take possession of the Equipment; (B) prepare for
sale and sell or otherwise dispose of any Equipment at its location; (C) require
Borrowers to assemble and make available to Lender, at Borrowers’ expense, any
Equipment at any place and time designated by Lender; (D) remove any Equipment
from any such premises for the purpose of effecting sale or other disposition
thereof; (E) without demand and without advertisement, notice, hearing or
process of law, all of which Borrowers hereby waive, at any place and time or
times, sell and deliver any or all Collateral held by or for it at public or
private sale, by one or more contracts, in one or more parcels, for cash, upon
credit or otherwise, at such prices and upon such terms as Lender deems
advisable, in its reasonable discretion; (F) lease all or any portion of the
Equipment on such terms and conditions as Lender in its reasonable discretion
may determine; or (G) enforce all rights to payment with respect to any and all
Collateral. In addition to all other sums due Lender hereunder, Borrowers shall
pay Lender all reasonable costs and expenses incurred by Lender, including
reasonable attorneys’ fees and court costs, in obtaining or liquidating the
Collateral, in enforcing payment of the Loan, or in the prosecution or defense
of any action or proceeding by or against Lender or Borrowers concerning any
matter arising out of or connected with the Loan Documents, the Collateral or
the Loan, including without limitation any of the foregoing arising in, arising
under or related to a case under the United States Bankruptcy Code.



7

--------------------------------------------------------------------------------





       (iii)     Borrowers’ Waivers Regarding Disposition of the Equipment. If
an Event of Default occurs, Borrowers agree that any requirement of reasonable
notice shall be met if such notice is personally served on or mailed, postage
prepaid, to Borrowers in accordance with the notice provisions hereof at least
ten (10) days before the time of sale or other event giving rise to the
requirement of such notice. Lender shall not be obligated to make any sale or
other disposition of the Equipment regardless of notice having been given.
Lender may be the purchaser at any such public sale. Lender may postpone or
cause the postponement of the sale of all or any portion of the Equipment by
announcement at the time and place of such sale, and such sale may, without
further notice, be made at the time and place to which the sale was rescheduled.
None of Lender’s rights or remedies hereunder are intended to be exclusive of,
but each shall be cumulative and in addition to, any other right or remedy
referred to hereunder or otherwise available to Lender or its assigns at law or
in equity, and may be pursued singly, successively or concurrently at the sole
discretion of Lender and may be exercised as often as occasion therefor shall
occur. The failure to exercise, or any delay in the exercise of, any right or
remedy shall in no event be construed as a waiver, release or exhaustion of any
such remedies. No express or implied waiver by Lender of any Event of Default
shall constitute a waiver of any other Event of Default or a waiver of any of
Lender’s rights upon the reoccurrence of any such Event of Default.



(c)     Borrowers hereby authorize Lender, upon the occurrence and during the
continuation of any Event of Default hereunder, at Lender’s option to adjust,
compromise and settle any losses under any insurance afforded under the Loan
Documents, and Borrowers do hereby irrevocably constitute Lender and each of its
designees, as its attorneys-in-fact, with full power and authority, upon the
occurrence and during the continuation of any Event of Default hereunder, to
effect such adjustment, compromise and/or settlement and to endorse any drafts
drawn by an insurer of the Equipment or any part thereof and to do everything
necessary to carry out such purposes and to receive and receipt for any unearned
premiums due under policies of such insurance; but unless Lender elects to
adjust, compromise or settle losses as aforesaid, such insurance proceeds shall
be subject to the Lien and security interest of Lender hereunder.

(d)     Upon the occurrence, and during the continuation, of an Event of Default
hereunder, (i) any proceeds of any Collateral shall be applied in accordance
with the Note and/or Preferred Marine Mortgages, and (ii) any other amounts
received by Lender in respect of the Loan may be applied first to costs of
collection and thereafter, in reduction of Borrowers’ Obligations in respect of
the Loan, in such order and manner as Lender may direct in its sole discretion,
and Borrowers irrevocably waive the right to direct the application of such
amounts and agrees that Lender shall have the continuing and exclusive right to
apply any and all such amounts in Lender’s sole discretion, notwithstanding any
entry to the contrary upon any of its books and records. Borrowers shall remain
liable to Lender with respect to any deficiency remaining with respect to the
Loan after application of such proceeds and other amounts in accordance with the
Loan Documents, and any surplus remaining after such application shall be paid
over to Borrowers or to whomsoever may be entitled thereto.

(e)     To the extent that any of the Loan is now or hereafter secured by
property other than the Collateral, or by a guarantee, endorsement or property
of any other Person, then Lender also shall have the right to proceed against
such other property, guarantee or endorsement upon the occurrence of an Event of
Default hereunder, and Lender shall have the right, in its sole discretion, to
determine which rights, Liens, security interests or remedies Lender shall at
any time pursue, relinquish, subordinate or modify, without in any way affecting
the Loan or any of Lender’s rights under this Agreement.

12.     Notices. All notices and other communications hereunder shall be in
writing and shall be transmitted by hand, facsimile or telex, overnight courier
or certified mail (return receipt requested), postage prepaid. Such notices and
other communications shall be addressed to the respective party at the address
set forth in this section or at such other address as any party may from time to
time designate by notice duly given in accordance with this Section. Such
notices and other communications shall be effective upon receipt (in the case of
transmittal by hand, courier or certified mail, receipt being deemed to occur
when receipted for or, if delivery is refused, upon attempted delivery; and, in
the case of transmittal by facsimile or telex, receipt being deemed to occur
upon confirmation of receipt via confirmed facsimile or telex transmission).

8

--------------------------------------------------------------------------------



 

If to Borrowers:
    Maritrans Inc.
Two Harbour Place
302 Knights Run Avenue, Suite 1200
Tampa, FL 33602
Attention: Walter Bromfield, Vice President/CFO
Facsimile: (813) 221-2769

Maritrans Honour Co.
Two Harbour Place
302 Knights Run Avenue, Suite 1200
Tampa, FL 33602
Attention: Arthur J. Volkle, Jr. Vice President
Facsimile: (813) 221-2769
     
     
If to Lender:
    Fifth Third Bank
38 Fountain Square Plaza
MD 10904A
Cincinnati, OH 45263
Attention: Barbara Yerdon
Facsimile: (513) 534-6706

 

 

13.     General Indemnification. Borrowers shall pay, and shall indemnify and
hold Lender harmless from and against, any and all liabilities, causes of
action, claims, suits, penalties, damages, losses, costs or expenses (including
reasonable attorneys’ fees), Obligations, liabilities, demands and judgments,
and Liens, of any nature whatsoever (collectively, a “Liability”) arising out of
or in any way related to: (a) the Loan Documents or any other written agreement
entered into by Borrowers in connection with the transactions contemplated
hereby and thereby or any amendment, waiver or modification of any of the
foregoing or the enforcement of any of the terms hereof or thereof; (b) a
failure by Borrowers, or by any charterer from or other user authorized by
Borrowers, to comply fully with any Environmental Law with respect to the
Equipment or its operation or use; and (c) any Borrower’s failure to perform any
covenant, or breach of any representation or warranty under the Loan Documents;
provided, that the foregoing indemnity shall not extend to the Liabilities to
the extent resulting from the gross negligence or willful misconduct of Lender.
Borrowers shall deliver promptly to Lender (x) copies of any material
communications (including enclosures) received from the United States Coast
Guard or any state, county or municipal environmental or health agency
concerning the Equipment or its operation and (y) copies of any material
communications (including enclosures) submitted by any Borrower or any of its
subsidiaries to the United States Coast Guard or any state, county or municipal
environmental or health agency concerning the Equipment or its operation.



14.     Severability; Captions. Any provision of this Agreement or any of the
Loan Documents which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability shall not invalidate or render
unenforceable such provision in any other jurisdiction. Captions are intended
for convenience or reference only, and shall not be construed to define, limit
or describe the scope or intent of any provisions hereof.

15.     Financial and Other Data. During the Term hereof, Maritrans Inc. shall
furnish Lender:

(a)     Quarterly Financial Statements. Within sixty (60) days after the end of
each quarterly period (except the last) of each fiscal year, consolidated
financial statements of Maritrans Inc. internally prepared in accordance with
GAAP.

(b)     Annual Financial Statements. Within 120 days after the last day of each
fiscal year, consolidated financial statements of Maritrans Inc., prepared in
accordance with GAAP and, audited by an independent public accountant and
reported on without qualification or exception arising out of the scope of the
audit.

9

--------------------------------------------------------------------------------





(c)     Quarterly Compliance Certificates. So long as any Credit Agreement (as
defined in Section 16 below) is in effect, within 120 days after the end of each
fiscal year and within 60 days after the end of each of the first three quarters
of each fiscal year of the Company, the Borrowers shall deliver to the Lender a
Quarterly Compliance Certificate with respect to the Financial Covenants dated
as of the end of such fiscal year or quarter and signed by an Authorized
Financial Officer of Maritrans Inc.



(d)     Accountants’ Certificate. Each set of consolidated statements and
balance sheet delivered by the Borrowers pursuant to 15(b) shall be accompanied
by a certificate or report dated the date of such statements and balance sheet
by the accountants who certified such statements and balance sheet stating in
substance that they have reviewed this Agreement and the Quarterly Compliance
Certificates delivered by the Borrowers as of the end of such fiscal year, and
that in making the examination necessary for their certification of such
statements and balance sheet they did not become aware of any Event of Default
or any inaccuracy in the Quarterly Compliance Certificate as of the end of such
fiscal year, or if they did become so aware, such certificate or report shall
state the nature and period of existence thereof.

(e)     Other. Borrowers shall also furnish such other financial reports,
information or data as Lender may reasonably request from time to time.

16.     Financial Covenants. So long as any Obligations under the Loan Documents
remain outstanding, Borrowers covenant and agree that Maritrans Inc. shall
comply with the financial covenants set forth in Section 6.2(j) (collectively,
the “Financial Covenants”) of that certain Credit and Security Agreement dated
as of November 20, 2001 currently in effect between the Borrower, Citizens Bank
(formerly Mellon Bank, N.A.) as Administrative Agent, Collateral Agent and
Lender, and the lenders and agents from time to time party thereto, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
and/or any replacement or substituted credit agreement with the same or other
lenders (in each case, the “Credit Agreement”). For purposes of this Section 16,
the Financial Covenants set forth in the Credit Agreement, and the other
sections thereof to which reference is made therein, together with related
definitions and ancillary provisions, are hereby incorporated herein by
reference, mutates mutandis, and will be deemed to continue in effect for the
benefit of the Lender (as if it were the sole “Lender” thereunder) so long as
any indebtedness evidenced thereby remain outstanding. In the event the Credit
Agreement is terminated without replacement, such termination of the Credit
Agreement shall apply to this Agreement. Accordingly, with respect to such
incorporation, references in the Credit Agreement to (a) the “Borrower” shall be
deemed a reference to the Borrower; and (b) “Required Lenders,” “Lender,”
“Lenders” or “Agent” shall be deemed a reference to the Lender (with such
corresponding definitions equally applicable to the singular term, as
appropriate).

Lender agrees that provisions of this Section 16 shall be deemed amended to
reflect any amendments actually made to the parallel provisions of the Credit
Agreement, unless such amendments to the Credit Agreement result from changes
negotiated (i) to avoid an otherwise unavoidable default thereunder, (ii) after
a default thereunder, or (iii) to cure a default thereunder, whether or not in
the context of an overall workout. In the event of a failure by Borrower to
comply with the Financial Covenants, no waiver or amendment thereof shall be
effective under this Agreement unless specifically consented to by Lender in
writing.

17.     Representations and Warranties of Borrowers. Each Borrower represents
and warrants, as of the date hereof, that (a) Borrower is duly organized and
validly existing, in good standing under the laws of the state of its
organization; (b) the execution, delivery and performance of the Loan Documents:
(1) have been duly authorized by all necessary corporate action on the part of
Borrower, (2) do not require the approval of any stockholder, partner, member,
trustee, or holder of any Obligations of Borrower except such as have been duly
obtained, and (3) do not contravene any law, governmental rule, regulation or
order now binding on Borrower, or the charter, by-laws or organizational
documents of Borrower, or contravene the provisions of, or constitute a Default
under, or result in the creation of any Lien or encumbrance upon the property of
Borrower under, any indenture, mortgage, contract or other agreement to which
Borrower is a party or by which it or its property is bound; (c) the Loan
Documents, when entered into, will constitute legal, valid and binding
Obligations of Borrower enforceable against Borrower in accordance with the
terms thereof; (d) other than as noted in the Opinion of Counsel, there are no
pending actions or proceedings to which Borrower is a party, and there are no
other pending or threatened actions or proceedings of which Borrower has
knowledge, before any court, arbitrator or administrative agency, in any such
case which, either individually or in the aggregate, would have a material
adverse effect on

10

--------------------------------------------------------------------------------



Borrower; (e) Borrower is not in default under any obligation for the payment of
borrowed money, for the deferred purchase price of property or for the payment
of any Installments under any agreement which, either individually or in the
aggregate, would have a material adverse effect on Borrower; (f) the financial
statements of Maritrans Inc., copies of which have been furnished to Lender have
been prepared in accordance with generally accepted accounting principles
consistently applied (“GAAP”), and fairly present such Borrower’s financial
condition and the results of its operations as of the date of and for the period
covered by such statements (subject, in the case of quarterly financial
statements, to usual year-end adjustments), and since the date of such
statements there has been no material adverse change in such conditions or
operations; (g) the address stated above is the chief place of business and
chief executive office of Borrower; (h) Borrower does not conduct business under
a trade, assumed or fictitious name, except as Borrower has notified Lender in
writing; (i) this Agreement and the Preferred Marine Mortgage create valid
security interests in the Collateral securing payment and performance of
Borrowers’ Obligations in respect of the Loan evidenced thereby, subject to no
Liens; (j) Borrower has filed or has caused to have been filed all Federal,
state and local tax returns which, to the knowledge of Borrower, are required to
be filed, and has paid or caused to have been paid all taxes as shown on such
returns or on any assessment received by it, to the extent that such taxes have
become due, unless and to the extent only that such taxes, assessments and
governmental charges are currently contested in good faith and by appropriate
proceedings by Borrower and adequate reserves therefor have been established as
required under GAAP. To the extent Borrower believes it advisable to do so,
Borrower has set up reserves which are believed by Borrower to be adequate for
the payment of additional taxes for years which have not been audited by the
respective tax authorities; (k)(x) Borrower is not in violation of any
Applicable Law, the violation of which would have a material adverse effect on
Borrower and (y) except to the extent that failure to do so would not have a
material adverse effect on Borrower, Borrower has obtained any and all licenses,
permits, franchises or other governmental authorizations necessary for the
ownership of its properties and the conduct of its business; and (l) none of the
proceeds of the Loan will be used, directly or indirectly, by Borrower for the
purpose of purchasing or carrying, or for the purpose of reducing or retiring
any indebtedness which was originally incurred to purchase or carry, any “margin
security” within the meaning of Regulation G (12 C.F.R. Part 207), or “margin
stock” within the meaning of Regulation U (12 C.F.R. Part 221), of the Board of
Governors of the Federal Reserve System (herein called “margin security” and
“margin stock”) or for any other purpose which might make the transactions
contemplated herein a “purpose credit” within the meaning of Regulation G or
Regulation U, or cause this Agreement to violate any other regulation of the
Board of Governors of the Federal Reserve System or the Securities Exchange Act
of 1934 or the Small Business Investment Act of 1958, as amended, or any rules
or regulations promulgated under any of such statutes; (m) Maritrans Honour Co.
is, and during the Term of the Loan, shall be a citizen of the United States
under Section 2 of the Shipping Act, 1916, as amended; and (n) Maritrans Inc.
does not have rights or interests in the Collateral.

18.     Perfection. Maritrans Honour Co., agrees to execute and deliver to
Lender such further agreements and assignments or other instruments, and to do
all such other things as Lender may reasonably deem necessary or appropriate to
assure to Lender the perfection and priority of its security interests under the
Loan Documents. MARITRANS HONOUR CO., HEREBY AUTHORIZES LENDER TO AUTHENTICATE
AND FILE UCC FINANCING STATEMENTS AND AMENDMENTS DESCRIBING THE COLLATERAL.
MARITRANS HONOUR CO., FURTHER APPOINTS LENDER OR ITS ASSIGNEE AS ITS TRUE AND
LAWFUL ATTORNEY IN FACT, IRREVOCABLY AND COUPLED WITH AN INTEREST, TO EXECUTE
AND FILE ON BEHALF OF MARITRANS HONOUR CO., ALL UCC FINANCING STATEMENTS WHICH
IN LENDER’S SOLE BUT REASONABLE DISCRETION ARE NECESSARY OR PROPER TO SECURE
LENDER’S INTEREST IN THE EQUIPMENT IN ALL APPLICABLE JURISDICTIONS. Each
Borrower further covenants and agrees that it will not change its legal name or
be a party to a merger, consolidation or other change in structure without at
least ten (10) days’ prior written notice to Lender; and shall execute and
deliver to Lender (to be recorded at Borrower’s expense) all UCC statements as
may be required by Lender in connection with such event.

19.     More than One Borrower. The obligations of Maritrans Inc. (“Maritrans”),
and Maritrans Honour Co. (“Honour Co.”) are joint and several. Each reference to
the term “Borrower” shall be deemed to refer to each of Maritrans, and Honour
Co.; each representation and warranty made by Borrower shall be deemed to have
been made by each such party; each covenant and undertaking on the part of
Borrower shall be determined individually and applied with respect to each such
party; and each event constituting a Default under this Agreement shall be
determined with respect to each such party. A separate action or actions may be
brought and prosecuted against any such party whether an action is brought
against any other party or whether any other party is joined in any such action
or actions. Each such party waives any right to require Lender to: (a) proceed
against any other party; (b) proceed against or exhaust any security held from
any other party; or (c) pursue any other remedy in Lender’s power whatsoever.
Notices hereunder required to be provided to Borrower shall be effective if
provided to Maritrans.

11

--------------------------------------------------------------------------------





In the event any obligation of Borrower under this Agreement is deemed to be an
agreement by any individual Borrower to answer for the debt or default of
another individual Borrower (including each other) or as an accommodation or as
an hypothecation of property as security therefor, each Borrower represents and
warrants that: (x) no representation has been made to it as to the
creditworthiness of any other obligor, and (y) it has established adequate means
of obtaining from each other obligor on a continuing basis, financial or other
information pertaining to each other obligor’s financial condition. Each
Borrower expressly waives diligence, demand, presentment, protest and notice of
every kind and nature whatsoever, or the alteration or release in any manner of
any security now or hereafter held in connection with any obligations now or
hereafter secured by this Agreement. Should any default by made in the payment
of any such obligations or in the terms or conditions of any security held,
Lender is hereby expressly given the right, at its option, to proceed in the
enforcement of this Agreement independently of any other remedy or security it
may at any time hold in connection with such obligations secured and it shall
not be necessary for Lender to proceed upon or against and/or exhaust any other
security or remedy before proceeding to enforce its rights against any Borrower.
Each Borrower further waives any right of subrogation, reimbursement,
exoneration, contribution, indemnification, setoff or other recourse in respect
to sums paid to Lender by any Borrower.



20.     Miscellaneous. Time is of the essence with respect to this Agreement.
Any failure of Lender to require strict performance by Borrower or any waiver by
Lender of any provision herein shall not be construed as a consent or waiver of
any provision of this Agreement. None of the Loan Documents may be amended
except by a writing signed by Lender and Borrowers. This Agreement will be
binding upon Lender only if executed by a duly authorized officer or
representative of Lender. This Agreement, and all other Loan Documents to which
Borrowers are or are to become a party, shall be executed on Borrowers’ behalf
by Authorized Signers of Borrowers. Borrowers hereby waive presentment, notice
of dishonor and protest of all instruments included in or evidencing any of the
Loans, and all other notices and demands whatsoever (except as expressly
provided herein). The Loan Documents shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the conflict of laws principles of such state, including all matters of
construction, validity and performance.

21.     Jury Trial Waiver. LENDER AND BORROWERS HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH LENDER OR BORROWERS MAY BE PARTIES ARISING OUT
OF OR IN ANY WAY PERTAINING TO THE LOAN DOCUMENTS OR SECURED OBLIGATIONS. THIS
WAIVER IS MADE KNOWINGLY, WILLINGLY AND VOLUNTARILY BY LENDER AND BORROWERS WHO
EACH ACKNOWLEDGE THAT NO REPRESENTATIONS HAVE BEEN MADE BY ANY INDIVIDUAL TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT.

22.     Interpretation. In the event that any term or condition of the Note
conflicts with or is inconsistent with any term or condition of this Loan
Agreement, the terms and conditions of the Note shall prevail. In the event that
any term or condition of the Preferred Marine Mortgages conflicts with or is
inconsistent with the terms and conditions of this Loan Agreement, the terms and
conditions of the Preferred Marine Mortgages shall prevail.

23.     Entire Agreement. This Agreement and the other Loan Documents
collectively constitute the entire understanding or agreement between Lender and
Borrower with respect to the financing of the Equipment, and there is no
understanding or agreement, oral or written, which is not set forth herein or
therein.

24.     Execution in Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

[Signature Page Follows]

12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrowers and Lender have executed this Loan and Security
Agreement as of the date first above written.



         
Borrowers:
              MARITRANS INC.                   By: /s/ Walter T. Bromfield
        Name: Walter T. Bromfield
Title: Vice President and
Chief Financial Officer                   MARITRANS HONOUR CO.                  
By: /s/ Arthur J. Volkle
        Name: Arthur J. Volkle, Jr.
Title: Vice President  
Lender:
              FIFTH THIRD BANK                   By: /s/ David A. Merrill
        Name: David A. Merrill
Title: Vice President  

S-1

 

--------------------------------------------------------------------------------